             8:18-cr-00480-BHH      Date Filed 05/15/19 Entry Number 68       Page 1 of 1
USCA4 Appeal: 19-4340    Doc: 2         Filed: 05/14/2019  Pg: 1 of 1


                                                                     FILED: May 14, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                       ___________________

                                             No. 19-4340
                                       (8:18-cr-00480-BHH-1)
                                       ___________________

         UNITED STATES OF AMERICA

                      Plaintiff - Appellee

         v.

         BRANDON CORY LECROY

                      Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

               The court appoints the Federal Defender for the District of South Carolina to

        represent appellant in this case.

                                              For the Court--By Direction

                                              /s/ Patricia S. Connor, Clerk
